                 CASE 0:20-cr-00129-NEB-HB Doc. 68 Filed 10/30/20 Page 1 of 1

                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MINNESOTA

                           INITIAL APPEARANCE - REVOCATION
                                                   )         COURT MINUTES - CRIMINAL
United States of America,                          )              BEFORE: Becky R. Thorson
                                                   )              U.S. MAGISTRATE JUDGE
                           Plaintiff,              )
v.                                                 )   Case No:             20-cr-129 NEB/HB
                                                   )   Date:                October 30, 2020
Samuel Elliott Frey (1),                           )                        Video Conference
                                                   )   Time Commenced:      1:58 p.m.
                           Defendant.              )   Time Concluded:       2:16 p.m.
                                                   )   Time in Court:        18 minutes
                                                   )
                                                   )
                                                   )

APPEARANCES:
 Plaintiff: Joe Thompson, Assistant U.S. Attorney
 Defendant: Doug Micko, Assistant Federal Public Defender
                       X FPD          X Previously appointed

Date Charges Filed: 10/29/2020                     Offense: Termination from halfway house

         X Waived Reading of Charges          X Advised of Rights

on   Violation of X Pre-trial Release



X Defendant released on previous and additional conditions. Order forthcoming.


Additional Information:
X Defendant consents to this hearing via video conference.


                                                                                               s/ ACH
                                                                          Signature of Courtroom Deputy
